

116 HR 6203 IH: COVID–19 Child Nutrition Response Act
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6203IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Ms. Bonamici (for herself and Mr. Comer) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide for certain waivers of program requirements under the Richard B. Russell National School Lunch Act to appropriately address safety measures with respect to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Child Nutrition Response Act.2.National school lunch program requirement waivers addressing COVID–19(a)Nationwide waiver(1)In generalNotwithstanding any other provision of law, the Secretary may establish a waiver for all States under section 12(l) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(l)), for purposes of—(A)providing meals and meal supplements under a qualified program; and(B)carrying out subparagraph (A) with appropriate safety measures with respect to COVID–19, as determined by the Secretary.(2)State electionA waiver established under paragraph (1) shall—(A)notwithstanding paragraph (2) of section 12(l) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(l)), apply automatically to any State that elects to be subject to the waiver without further application; and(B)not be subject to the requirements under paragraph (3) of such section. (b)Child and adult care food program waiverNotwithstanding any other provision of law, the Secretary may grant a waiver under section 12(l) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(l)) to allow non-congregate feeding under a child and adult care food program under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) if such waiver is for the purposes of—(1)providing meals and meal supplements under such child and adult care food program; and(2)carrying out paragraph (1) with appropriate safety measures with respect to COVID–19, as determined by the Secretary.(c)Meal pattern waiverNotwithstanding paragraph (4)(A) of section 12(l) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(l)) the Secretary may grant a waiver under such section that relates to the nutritional content of meals served if the Secretary determines that—(1)such waiver is necessary to provide meals and meal supplements under a qualified program; and(2)there is a supply chain disruption with respect to foods served under such a qualified program and such disruption is due to COVID–19. (d)ReportsEach State that receives a waiver under subsection (a), (b), or (c), shall, not later than 1 year after the date such State received such waiver, submit a report to the Secretary that includes the following:(1)A summary of the use of such waiver by the State and eligible service providers.(2)A description of whether such waiver resulted in improved services to children.(e)SunsetThe authority of the Secretary to establish or grant a waiver under this section shall expire on July 31, 2020. (f)DefinitionsIn this section: (1)Qualified programThe term qualified program means the following: (A)The school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).(B)The school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).(C)The child and adult care food program under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766).(D)The summer food service program for children under section 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761).(2)SecretaryThe term Secretary means the Secretary of Agriculture.